EXHIBIT 10.2

 

AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT

made by

NEW WORLD RESTAURANT GROUP, INC.

and certain of its Subsidiaries

in favor of

WELLS FARGO FOOTHILL, INC.,

as Administrative Agent

Dated as of June 28, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

SECTION 1. DEFINED TERMS

 

1

1.1.

Definitions

 

1

1.2.

Other Definitional Provisions

 

5

 

 

 

 

SECTION 2. GUARANTEE

 

5

2.1.

Guarantee

 

5

2.2.

Right of Contribution

 

6

2.3.

No Subrogation

 

6

2.4.

Amendments, etc. with respect to the Borrower Obligations

 

6

2.5.

Guarantee Absolute and Unconditional

 

7

2.6.

Reinstatement

 

7

2.7.

Payments

 

8

 

 

 

 

SECTION 3. GRANT OF SECURITY INTEREST

 

8

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

9

4.1.

Representations in Credit Agreement

 

9

4.2.

Title; No Other Liens

 

9

4.3.

Perfected First Priority Liens

 

9

4.4.

Jurisdiction of Organization; Chief Executive Office

 

10

4.5.

Inventory and Equipment

 

10

4.6.

Farm Products

 

10

4.7.

Pledged Securities

 

10

4.8.

Receivables

 

10

4.9.

Intellectual Property

 

10

 

 

 

 

SECTION 5. COVENANTS

 

11

5.1.

Covenants in Credit Agreement

 

11

5.2.

Delivery of Instruments and Chattel Paper

 

11

5.3.

Maintenance of Insurance

 

11

5.4.

Payment of Secured Obligations

 

12

5.5.

Maintenance of Perfected Security Interest; Further Documentation

 

12

5.6.

Changes in Name, etc.

 

13

5.7.

Notices

 

13

5.8.

Investment Property

 

13

5.9.

Receivables

 

14

5.10.

Intellectual Property

 

14

 

 

 

 

SECTION 6. INTERCOMPANY SUBORDINATION

 

16

6.1.

Subordination to Payment of Secured Obligations

 

16

6.2.

Subordination Upon any Distribution of Assets of the Grantors

 

16

6.3.

Payment of Intercompany Debt

 

16

6.4.

Payment Over to Administrative Agent

 

16

 


--------------------------------------------------------------------------------


 

 

Page

6.5.

Authorization to Administrative Agent

 

16

 

 

 

 

SECTION 7. REMEDIAL PROVISIONS

 

17

7.1.

Certain Matters Relating to Receivables

 

17

7.2.

Communications with Obligors; Grantors Remain Liable

 

18

7.3.

Pledged Stock

 

18

7.4.

Proceeds to be Turned Over to the Administrative Agent

 

19

7.5.

Application of Proceeds

 

19

7.6.

Code and Other Remedies

 

19

7.7.

Private Sales

 

20

7.8.

Deficiency

 

20

 

 

 

 

SECTION 8. THE ADMINISTRATIVE AGENT

 

21

8.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

 

21

8.2.

Duty of Administrative Agent

 

22

8.3.

Financing Statements

 

23

8.4.

Authority of Administrative Agent

 

23

 

 

 

 

SECTION 9. REAFFIRMATION

 

23

9.1

Reaffirmation and Consent

 

23

 

 

 

 

SECTION 10. MISCELLANEOUS

 

24

10.1.

Amendments in Writing

 

24

10.2.

Notices

 

24

10.3.

No Waiver by Course of Conduct; Cumulative Remedies

 

24

10.4.

Enforcement Expenses; Indemnification

 

25

10.5.

Successors and Assigns

 

25

10.6.

Set-Off

 

25

10.7

Further Assurances

 

26

10.8.

Counterparts

 

26

10.9.

Severability

 

26

10.10.

Section Headings

 

26

10.11.

Integration

 

26

10.12.

GOVERNING LAW

 

26

10.13.

Submission To Jurisdiction; Waivers

 

26

10.14.

Acknowledgments

 

27

10.15.

Additional Grantors

 

27

10.16.

Releases

 

27

10.17.

WAIVER OF JURY TRIAL

 

28

10.18.

Bank Product Providers

 

28

 

SCHEDULES

Schedule 1

Notice Addresses

Schedule 2

Investment Property

Schedule 3

Perfection Matters

Schedule 4

Jurisdictions of Organization and Chief Executive Offices

Schedule 5

Inventory and Equipment Locations

Schedule 6

Intellectual Property

 


--------------------------------------------------------------------------------


AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 28,
2007 (this “Agreement”), made by each of the signatories hereto (together with
any other entity that may become a party hereto as provided herein, the
“Grantors”), in favor of WELLS FARGO FOOTHILL, INC., as administrative agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as
hereinafter defined).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
June 28, 2007 (as amended, supplemented, revised, replaced, restated or
otherwise modified from time to time, the “Credit Agreement”), among Einstein
Noah Restaurant Group, Inc., a Delaware corporation (formerly known as New World
Restaurant Group, Inc.) (the “Borrower”), the Lenders, and the Administrative
Agent, the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Grantors and the Administrative Agent entered into the Guarantee
and Collateral Agreement, dated as of January 26, 2006 (as amended,
supplemented, revised, replaced, restated or otherwise modified from time to
time prior to the date hereof, the “Original Guarantee and Collateral
Agreement”); and

WHEREAS, it is a condition precedent to the obligation of the Lenders under the
Credit Agreement that the Grantors shall have amended and restated the Original
Guarantee and Collateral Agreement for the ratable benefit of the Secured
Parties as set forth herein;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce Bank Product Providers to enter into Bank Product
Agreements, as the case may be, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, that the
Original Guaranty and Collateral Agreement is hereby amended and restated as
follows:


SECTION 1.  DEFINED TERMS

1.1.Definitions.  (a)  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the New York UCC
on the date hereof are used herein as so defined:  Accounts, Chattel Paper,
Documents, Equipment, Farm Products, General Intangibles, Goods, Instruments,
Inventory and Investment Property.


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


--------------------------------------------------------------------------------


“Agreement”:  this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented, revised, restated or otherwise modified
from time to time.

“Borrower Obligations”:  the Obligations.

“Collateral”:  as defined in Section 3.

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 7.1 or 7.4.

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Copyright Security Agreement” means each Copyright Security Agreement among
Grantors, or any of them, and Administrative Agent, for the benefit of the
Lender Group and the Bank Product Provider, in substantially the form of Annex
III attached hereto, pursuant to which Grantors have granted to Administrative
Agent, for the benefit of the Lender Group and the Bank Product Provider, a
security interest in all their respective Copyrights.

“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Excluded
Foreign Subsidiary.

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 of the Credit Agreement, or such other office as the Administrative
Agent may designate in writing.

“Guarantor Obligations”:  with respect to any Guarantor, the Indebtedness of
such Guarantor to Administrative Agent, for the ratable benefit of the Secured
Parties, pursuant to Section 2 of this Agreement (including any portion of the
foregoing that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding).

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

2


--------------------------------------------------------------------------------


“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to any and all intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Debt”:  with respect to each Grantor, all indebtedness,
liabilities, and other obligations of any other Grantor owing to such Grantor in
respect of any and all loans or advances made by such Grantor to such other
Grantor whether now existing or hereafter arising, and whether due or to become
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including all fees and all other amounts payable by any other
Grantor to such Grantor under or in connection with any documents or instruments
related thereto.

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to any of its Subsidiaries or other Indebtedness owing by any of its
Subsidiaries to any Grantor.

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of 
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

“Issuers”:  the collective reference to each issuer of any Investment Property.

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”:  all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to in Schedule 6.

“Patent Security Agreement” means each Patent Security Agreement among Grantors,
or any of them, and Administrative Agent, for the benefit of the Lender Group
and the Bank Product Provider, in substantially the form of Annex IV attached
hereto, pursuant to which Grantors have granted to Administrative Agent, for the
benefit of the Lender Group and the Bank Product Provider, a security interest
in all their respective Patents.

3


--------------------------------------------------------------------------------


“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business or
any promissory note evidencing Investments permitted by Section 8.8(d) of the
Credit Agreement).

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Excluded Foreign Subsidiary be required to be
pledged hereunder.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Securities Act”:  the Securities Act of 1933, as amended.

“Secured Obligations” means, collectively, the Borrower Obligations and the
Guarantor Obligations.

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any Bank Product Provider.

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”:  any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing referred to in Schedule 6.

“Trademark Security Agreement” means each Trademark Security Agreement among
Grantors, or any of them, and Administrative Agent, for the benefit of the
Lender Group

4


--------------------------------------------------------------------------------


and the Bank Product Provider, in substantially the form of Annex V attached
hereto, pursuant to which Grantors have granted to Administrative Agent, for the
benefit of the Lender Group and the Bank Product Provider, a security interest
in all their respective Trademarks.

1.2.Other Definitional Provisions.  (a)  The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(C)           WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR
ANY PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL REFER TO SUCH
GRANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


SECTION 2.  GUARANTEE

2.1.Guarantee.  (a)  Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.


(B)           ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTEED
BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF CONTRIBUTION
ESTABLISHED IN SECTION 2.2).


(C)           EACH GUARANTOR AGREES THAT THE BORROWER OBLIGATIONS MAY AT ANY
TIME AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR
HEREUNDER WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 2 OR
AFFECTING THE RIGHTS AND REMEDIES OF ANY SECURED PARTY HEREUNDER.


(D)           THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL THE CONDITIONS SET FORTH IN SECTION 9.15 SHALL HAVE BEEN
SATISFIED, NOTWITHSTANDING THAT FROM TIME TO TIME DURING THE TERM OF THE CREDIT
AGREEMENT THE BORROWER MAY BE FREE FROM ANY BORROWER OBLIGATIONS.


(E)           NO PAYMENT MADE BY THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY ANY SECURED PARTY FROM
THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON BY
VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR
APPLICATION AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF
THE BORROWER OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE, RELEASE OR OTHERWISE
AFFECT THE LIABILITY OF ANY GUARANTOR HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY
SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH GUARANTOR IN RESPECT OF THE
BORROWER OBLIGATIONS OR ANY PAYMENT RECEIVED OR COLLECTED FROM SUCH GUARANTOR IN
RESPECT OF THE BORROWER OBLIGATIONS),

5


--------------------------------------------------------------------------------



REMAIN LIABLE FOR THE BORROWER OBLIGATIONS UP TO THE MAXIMUM LIABILITY OF SUCH
GUARANTOR HEREUNDER UNTIL THE CONDITIONS SET FORTH IN SECTION 9.15 SHALL HAVE
BEEN SATISFIED.

2.2.Right of Contribution.  Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3.No Subrogation.  Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of any Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by any Secured Party for the payment of the
Borrower Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, in either case, until all
amounts owing to the Secured Parties by the Borrower on account of the Borrower
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments under the Facilities are terminated.  If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations, whether matured or
unmatured in accordance with the provisions of Section 7.5 hereof.

2.4.Amendments, etc. with respect to the Borrower Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by any
Secured Party may be rescinded by such Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by any Secured Party, and the
Credit Agreement and the other Loan Documents, any Bank Product Agreement, and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Borrower, the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Secured Party for the payment of the Borrower Obligations may be
sold, exchanged, waived, surrendered or released.  Neither the Administrative
Agent nor any Secured Party shall have any obligation to protect, secure,
perfect

6


--------------------------------------------------------------------------------


or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

2.5.Guarantee Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  To the extent permitted by applicable law, each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations.  Each Guarantor understands and agrees
that, to the extent permitted by applicable law, the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (1) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Secured Party, (2)
any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, or (3) any other
circumstance whatsoever (other than a defense of performance) (with or without
notice to or knowledge of the Borrower or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower for the Borrower Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor.  For the purposes hereof ”demand” shall include the commencement
and continuance of any legal proceedings.

2.6.Reinstatement.  The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

7


--------------------------------------------------------------------------------


2.7.Payments.  Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.


SECTION 3.  GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Secured Obligations:


(A)           ALL ACCOUNTS;


(B)           ALL CHATTEL PAPER;


(C)           ALL  DEPOSIT ACCOUNTS;


(D)           ALL DOCUMENTS;


(E)           ALL EQUIPMENT;


(F)            ALL  GENERAL INTANGIBLES;


(G)           ALL INSTRUMENTS;


(H)           ALL INTELLECTUAL PROPERTY;


(I)            ALL INVENTORY;


(J)            ALL INVESTMENT PROPERTY;


(K)           ALL GOODS AND OTHER PROPERTY NOT OTHERWISE DESCRIBED ABOVE;


(L)            ALL BOOKS AND RECORDS PERTAINING TO THE COLLATERAL; AND


(M)          TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS AND PRODUCTS OF
ANY AND ALL OF THE FOREGOING AND ALL COLLATERAL SECURITY AND GUARANTEES GIVEN BY
ANY PERSON WITH RESPECT TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANY OF THE OTHER PROVISIONS SET FORTH IN THIS SECTION 3, THIS
AGREEMENT SHALL NOT CONSTITUTE A GRANT OF A SECURITY INTEREST IN ANY PROPERTY TO
THE EXTENT THAT SUCH GRANT OF A SECURITY INTEREST IS PROHIBITED BY ANY
REQUIREMENTS OF LAW OF A GOVERNMENTAL AUTHORITY, REQUIRES A CONSENT NOT OBTAINED
OF ANY GOVERNMENTAL AUTHORITY PURSUANT TO SUCH REQUIREMENT OF LAW OR IS
PROHIBITED BY, OR CONSTITUTES A BREACH OR DEFAULT UNDER OR RESULTS IN THE
TERMINATION OF OR REQUIRES ANY CONSENT NOT OBTAINED UNDER, ANY CONTRACT,
LICENSE, AGREEMENT, INSTRUMENT OR OTHER DOCUMENT EVIDENCING OR GIVING RISE TO
SUCH PROPERTY OR, IN THE CASE OF ANY INVESTMENT PROPERTY, PLEDGED STOCK OR
PLEDGED NOTE, ANY APPLICABLE SHAREHOLDER OR SIMILAR AGREEMENT, EXCEPT TO THE
EXTENT THAT SUCH REQUIREMENT OF LAW OR THE TERM IN SUCH

8


--------------------------------------------------------------------------------



CONTRACT, LICENSE, AGREEMENT, INSTRUMENT OR OTHER DOCUMENT OR SHAREHOLDER OR
SIMILAR AGREEMENT PROVIDING FOR SUCH PROHIBITION, BREACH, DEFAULT OR TERMINATION
OR REQUIRING SUCH CONSENT IS INEFFECTIVE UNDER APPLICABLE LAW.


SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Bank Product Providers to
enter into the Bank Product Agreements, each Grantor hereby represents and
warrants (in the case of the Borrower, such representations and warranties being
limited to itself and its Subsidiaries) to the Administrative Agent and each
Lender that:

4.1.Representations in Credit Agreement.  In the case of each Guarantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, and each Secured Party shall be entitled
to rely on each of them as if they were fully set forth herein, provided that
each reference in each such representation and warranty to the Borrower’s or to
any Loan Party’s knowledge shall, for the purposes of this Section 4.1, be
deemed to be a reference to such Guarantor’s knowledge.

4.2.Title; No Other Liens.  Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of its Collateral free and clear
of any and all Liens or claims of others.  No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement.  For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor.  For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property.  Each Secured Party understands that any such licenses
may be exclusive to the applicable licensees, and such exclusivity provisions
may limit the ability of the Administrative Agent to utilize, sell, Lease or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

4.3.Perfected First Priority Liens.  The security interests granted pursuant to
this Agreement upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) will constitute valid perfected security interests, to the
extent a security interest may be perfected therein under the New York UCC, in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
Secured Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and are prior to all other Liens on the

9


--------------------------------------------------------------------------------


Collateral in existence on the date hereof except for unrecorded Liens permitted
by the Credit Agreement which have priority over the Liens on the Collateral by
operation of law.

4.4.Jurisdiction of Organization; Chief Executive Office.  On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4.  Such
Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and long form good
standing certificate as of a date which is recent to the date hereof.

4.5.Inventory and Equipment.  On the date hereof, the Inventory and the
Equipment of such Grantor (other than mobile goods) are kept at the locations
listed on Schedule 5.

4.6.Farm Products.  None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.

4.7.Pledged Securities.  (a)  The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the issued and
outstanding shares of all classes of Foreign Subsidiary Voting Stock of each
relevant Issuer.


(B)           ALL THE SHARES OF THE PLEDGED STOCK OWNED BY SUCH PLEDGOR HAVE
BEEN DULY AND VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.


(C)           TO SUCH GRANTOR’S KNOWLEDGE, EACH OF THE PLEDGED NOTES CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR WITH RESPECT THERETO,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE
PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


(D)           SUCH GRANTOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
TITLE TO, THE INVESTMENT PROPERTY PLEDGED BY IT HEREUNDER, FREE OF ANY AND ALL
LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT THE
SECURITY INTEREST CREATED BY THIS AGREEMENT OR LIENS ARISING BY OPERATION OF
LAW.

4.8.Receivables.  No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Administrative Agent (except as provided in Section 5.2).

4.9.Intellectual Property.  (a)  Schedule 6 lists all Intellectual Property that
is registered or for which registrations are pending owned by such Grantor in
its own name on the date hereof.


(B)           ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY OF SUCH
GRANTOR DESCRIBED ON SCHEDULE 6 IS VALID, SUBSISTING, UNEXPIRED AND ENFORCEABLE
(EXCEPTING FOR ANY PENDING APPLICATIONS), HAS NOT BEEN ABANDONED, AND DOES NOT,
TO THE KNOWLEDGE OF GRANTOR, INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY
OTHER PERSON IN ANY MATERIAL RESPECT.

10


--------------------------------------------------------------------------------



(C)           EXCEPT AS SET FORTH IN SCHEDULE 6, ON THE DATE HEREOF, NONE OF THE
INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISE AGREEMENT,
OTHER THAN LICENSING OR FRANCHISE AGREEMENTS ENTERED INTO BY GRANTOR AS PART OF
ITS ORDINARY COURSE OF BUSINESS, PURSUANT TO WHICH SUCH GRANTOR IS THE LICENSOR
OR FRANCHISOR.


(D)           NO HOLDING, DECISION OR JUDGMENT HAS BEEN RENDERED BY ANY
GOVERNMENTAL AUTHORITY WHICH WOULD LIMIT, CANCEL OR QUESTION THE VALIDITY OF, OR
SUCH GRANTOR’S RIGHTS IN, ANY INTELLECTUAL PROPERTY IN ANY RESPECT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(E)           NO ACTION OR PROCEEDING IS PENDING, OR, TO THE KNOWLEDGE OF SUCH
GRANTOR, THREATENED, ON THE DATE HEREOF (1) SEEKING TO LIMIT, CANCEL OR QUESTION
THE VALIDITY OF ANY INTELLECTUAL PROPERTY OR SUCH GRANTOR’S OWNERSHIP INTEREST
THEREIN, OR (2) WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE VALUE OF ANY INTELLECTUAL PROPERTY.


(F)            UPON REQUEST OF ADMINISTRATIVE AGENT, IN ORDER TO FACILITATE
FILINGS WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES
COPYRIGHT OFFICE, EACH GRANTOR SHALL EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT
ONE OR MORE COPYRIGHT SECURITY AGREEMENTS, TRADEMARK SECURITY AGREEMENTS, OR
PATENT SECURITY AGREEMENTS TO FURTHER EVIDENCE ADMINISTRATIVE AGENT’S LIEN ON
SUCH GRANTOR’S PATENTS, TRADEMARKS, OR COPYRIGHTS, AND THE GENERAL INTANGIBLES
OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY


SECTION 5.  COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Secured Obligations shall have been paid in
full, no Letter of Credit shall be outstanding and the Commitments under the
Facilities shall have terminated:

5.1.Covenants in Credit Agreement.  In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Subsidiaries.

5.2.Delivery of Instruments and Chattel Paper.  If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be, immediately following the
reasonable request of the Administrative Agent, delivered to the Administrative
Agent, duly indorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement, provided that, no Grantor will be
required to deliver any Instrument or Chattel Paper with a value of $75,000 or
less unless an Event of Default has occurred and is continuing and the
Administrative Agent has requested delivery of such Instrument or Chattel Paper.

5.3.Maintenance of Insurance.  (a)  Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory and
Equipment against loss by fire, explosion, theft and such other casualties as
may be reasonably satisfactory to the

11


--------------------------------------------------------------------------------


Administrative Agent and (ii) to the extent reasonably requested by the
Administrative Agent, insuring such Grantor, the Administrative Agent and the
Secured Parties against liability for personal injury and property damage
relating to such Inventory and Equipment, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Administrative Agent and the Lenders.


(B)           ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO CANCELLATION,
MATERIAL REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE
EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE ADMINISTRATIVE AGENT OF
WRITTEN NOTICE THEREOF, (II) NAME THE ADMINISTRATIVE AGENT AS ADDITIONAL INSURED
OR LOSS PAYEE AS ITS INTEREST MAY APPEAR, (III) INCLUDE DEDUCTIBLES CONSISTENT
WITH PAST PRACTICE OR CONSISTENT WITH INDUSTRY PRACTICE, (IV) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, INCLUDE A BREACH OF WARRANTY CLAUSE AND
(V) BE REASONABLY SATISFACTORY IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE
AGENT.


(C)           IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE LENDERS A CERTIFICATE OF
INSURANCE OF AN INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE SUBSTANTIALLY
CONCURRENTLY WITH THE DELIVERY BY THE BORROWER TO THE ADMINISTRATIVE AGENT OF
ITS AUDITED FINANCIAL STATEMENTS FOR EACH FISCAL YEAR.

5.4.Payment of Secured Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, claims for labor, materials and supplies) against or with respect to
such Grantor’s Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor.

5.5.Maintenance of Perfected Security Interest; Further Documentation.  (a) 
Such Grantor shall maintain the security interest in such Grantor’s Collateral
created by this Agreement as a perfected security interest having at least the
priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever.


(B)           SUCH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE
LENDERS FROM TIME TO TIME, STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING SUCH GRANTOR’S COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION WITH
SUCH GRANTOR’S COLLATERAL AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST,
ALL IN REASONABLE DETAIL.


(C)           AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED,
INCLUDING, WITHOUT LIMITATION, (1) THE FILING OF ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(2) IN THE CASE OF  INVESTMENT PROPERTY, DEPOSIT ACCOUNTS AND ANY

12


--------------------------------------------------------------------------------



OTHER RELEVANT COLLATERAL, TAKING ANY COMMERCIALLY REASONABLE ACTIONS TO ENABLE
THE ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE
APPLICABLE UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO.

5.6.Changes in Name, etc.  Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent, (I) change its jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.4 or (II) change its name, identity
or corporate structure to such an extent that any financing statement filed by
the Administrative Agent in connection with this Agreement would become
misleading and shall deliver promptly to the Administrative Agent (1) all
additional financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (2) if applicable, a written
supplement to Schedule 5 showing any additional location at which such Grantor’s
Inventory or Equipment shall be kept.

5.7.Notices.  Such Grantor will promptly give notice to the Administrative
Agent, addressed to the Administrative Agent and the Lenders, in reasonable
detail, of:


(A)           ANY LIEN (OTHER THAN SECURITY INTERESTS CREATED HEREBY OR LIENS
PERMITTED UNDER THE CREDIT AGREEMENT) ON ANY OF SUCH GRANTOR’S COLLATERAL WHICH
WOULD MATERIALLY ADVERSELY AFFECT THE ABILITY OF THE ADMINISTRATIVE AGENT TO
EXERCISE ANY OF ITS REMEDIES HEREUNDER; AND


(B)           THE OCCURRENCE OF ANY OTHER EVENT WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE SECURITY INTERESTS CREATED
HEREBY.

5.8.Investment Property.  (a)  If such Grantor shall become entitled to receive
or shall receive any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Capital Stock of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Secured Parties, hold the same in trust for the Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Grantor’s Secured Obligations.  Other
than any liquidation or dissolution permitted by Section 8.4(b) of the Credit
Agreement, any sums paid upon or in respect of the Investment Property upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Grantor’s Secured Obligations, and in case any distribution of
capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for such Grantor’s Secured
Obligations.  If any sums

13


--------------------------------------------------------------------------------


of money or property so paid or distributed in respect of the Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Grantor, as additional collateral security for the Grantor’s Secured
Obligations.


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT,
SUCH GRANTOR WILL NOT (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT,
ANY ISSUER TO ISSUE ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OR TO
ISSUE ANY OTHER SECURITIES CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR
EXCHANGE FOR ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OF ANY ISSUER
(EXCEPT AS OTHERWISE PERMITTED BY THE CREDIT AGREEMENT), (II) SELL, ASSIGN,
TRANSFER, EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT
TO, THE INVESTMENT PROPERTY OR PROCEEDS THEREOF (EXCEPT PURSUANT TO A
TRANSACTION EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT), (III) CREATE, INCUR OR
PERMIT TO EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH
RESPECT TO, ANY OF THE INVESTMENT PROPERTY OR PROCEEDS THEREOF, OR ANY INTEREST
THEREIN, EXCEPT FOR THE SECURITY INTERESTS CREATED BY THIS AGREEMENT, AS
OTHERWISE PERMITTED BY THE CREDIT AGREEMENT OR LIENS ARISING BY OPERATION OF LAW
OR (IV) ENTER INTO ANY AGREEMENT OR UNDERTAKING RESTRICTING THE RIGHT OR ABILITY
OF SUCH GRANTOR OR THE ADMINISTRATIVE AGENT TO SELL, ASSIGN OR TRANSFER ANY OF
THE INVESTMENT PROPERTY OR PROCEEDS THEREOF OTHER THAN AGREEMENTS PERMITTED
UNDER SECTION 8.15 OF THE CREDIT AGREEMENT.


(C)           IN THE CASE OF EACH GRANTOR WHICH IS AN ISSUER, SUCH ISSUER AGREES
THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE
INVESTMENT PROPERTY ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS INSOFAR AS SUCH
TERMS ARE APPLICABLE TO IT, (II) IT WILL NOTIFY THE ADMINISTRATIVE AGENT
PROMPTLY IN WRITING OF THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN
SECTION 5.8(A) WITH RESPECT TO THE INVESTMENT PROPERTY ISSUED BY IT AND
(III) THE TERMS OF SECTIONS 7.3(C) AND 7.7 SHALL APPLY TO IT, MUTATIS MUTANDIS,
WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED OF IT PURSUANT TO
SECTION 7.3(C) OR 7.7 WITH RESPECT TO THE INVESTMENT PROPERTY ISSUED BY IT.

5.9.Receivables.  Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.

5.10.Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark that is material to Grantor’s
then current business in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under such Trademark, (iii) use such
Trademark with the notices and legends required by applicable Requirements of
Law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (v) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
such Trademark may become invalidated or impaired in any material way.

14


--------------------------------------------------------------------------------



(B)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY PATENT THAT IS MATERIAL TO GRANTOR’S
THEN CURRENT BUSINESS MAY BECOME FORFEITED, ABANDONED OR DEDICATED TO THE
PUBLIC.


(C)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT (AND
WILL NOT PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY
OMIT TO DO ANY ACT WHEREBY ANY PORTION OF THE COPYRIGHTS THAT IS MATERIAL TO
GRANTOR’S THEN CURRENT BUSINESS MAY BECOME INVALIDATED OR OTHERWISE IMPAIRED. 
SUCH GRANTOR WILL NOT (EITHER ITSELF OR THROUGH LICENSEES) DO ANY ACT WHEREBY
ANY PORTION OF SUCH COPYRIGHTS THAT IS MATERIAL TO GRANTOR’S THEN CURRENT
BUSINESS MAY FALL INTO THE PUBLIC DOMAIN.


(D)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY USES ANY MATERIAL INTELLECTUAL PROPERTY TO INFRINGE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


(E)           SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH SECTION 5.7 IMMEDIATELY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY
APPLICATION OR REGISTRATION RELATING TO ANY INTELLECTUAL PROPERTY THAT IS
MATERIAL TO GRANTOR’S THEN CURRENT BUSINESS MAY BECOME FORFEITED, ABANDONED OR
DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT
(INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR
DEVELOPMENT IN, ANY ADVERSARIAL PROCEEDING WITH A THIRD PARTY IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY
COURT OR TRIBUNAL IN ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF, OR THE
VALIDITY OF, ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO GRANTOR’S THEN
CURRENT BUSINESS OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR TO OWN AND
MAINTAIN THE SAME.


(F)            WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, FILES AN APPLICATION FOR THE REGISTRATION OF ANY
INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH GRANTOR SHALL REPORT SUCH
FILING TO THE ADMINISTRATIVE AGENT WITHIN 15 BUSINESS DAYS AFTER THE LAST DAY OF
THE FISCAL QUARTER IN WHICH SUCH FILING OCCURS.  SUCH GRANTOR SHALL EXECUTE AND
DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND
PAPERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE
SECURED PARTIES’ SECURITY INTEREST IN ANY COPYRIGHT, PATENT OR TRADEMARK AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED
THEREBY.


(G)           SUCH GRANTOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS,
INCLUDING, WITHOUT LIMITATION, IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE
OR AGENCY IN ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, TO MAINTAIN
AND PURSUE EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION) AND TO
MAINTAIN EACH REGISTRATION OF THE INTELLECTUAL PROPERTY THAT IS MATERIAL TO
GRANTOR’S THEN CURRENT BUSINESS, INCLUDING, WITHOUT LIMITATION, FILING OF
APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND AFFIDAVITS OF INCONTESTABILITY.


(H)           IN THE EVENT THAT ANY INTELLECTUAL PROPERTY THAT IS MATERIAL TO
GRANTOR’S THEN CURRENT BUSINESS IS INFRINGED, MISAPPROPRIATED OR DILUTED BY A
THIRD PARTY, SUCH GRANTOR SHALL TAKE SUCH

15


--------------------------------------------------------------------------------



ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY.


SECTION 6.  INTERCOMPANY SUBORDINATION

6.1.Subordination to Payment of Secured Obligations.  As to each Grantor, all
payments on account of an Intercompany Debt shall be subject, subordinate, and
junior, in right of payment and exercise of remedies, to the extent and in the
manner set forth herein, to the prior payment, in full, in cash or cash
equivalents of the Secured Obligations.

6.2.Subordination Upon any Distribution of Assets of the Grantors.  As to each
Grantor, in the event of any payment or distribution of assets of any other
Grantor of any kind or character, whether in cash, property, or securities, upon
the dissolution, winding up, or total or partial liquidation or reorganization,
readjustment, arrangement, or similar proceeding relating to such other Grantor
or its property, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership, arrangement, or similar proceedings or upon an assignment for the
benefit of creditors, or upon any other marshaling or composition of the assets
and liabilities of such other Grantor, or otherwise, (such events, collectively,
the “Insolvency Events”):  (i) all amounts owing on account of the Secured
Obligations shall first be paid in full before any payment on account of an
Intercompany Debt is made; and (ii) to the extent permitted by applicable law,
any payment on account of an Intercompany Debt to which such Grantor would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors, or other
liquidating agent making such payment or distribution directly to Administrative
Agent for the benefit of the Lender Group for application to the payment of the
Secured Obligations in accordance with clause (i), after giving effect to any
concurrent payment or distribution or provision therefor to the Lender Group or
Administrative Agent for the benefit thereof in respect of such Secured
Obligations,

6.3.Payment of Intercompany Debt.  So long as no Event of Default has occurred
and is continuing, each Grantor may make, and each other Grantor shall be
entitled to accept and receive payments not prohibited, under the Credit
Agreement in respect of the Intercompany Debt; provided that upon the occurrence
and during the continuance of any Event of Default, at the election of
Administrative Agent, no Grantor shall make, and no other Grantor shall accept
or receive, any payment on account of an Intercompany Debt.

6.4.Payment Over to Administrative Agent.  In the event that, notwithstanding
the provisions of Sections 6.1, 6.2, and 6.3, any payment on account of an
Intercompany Debt shall be received in contravention of Sections 6.1, 6.2, and
6.3 by any Grantor before all Secured Obligations are paid in full such any
payment on account of an Intercompany Debt shall be held in trust for the
benefit of the Lender Group and shall be paid over or delivered to
Administrative Agent for application to the payment in full of all Secured
Obligations remaining unpaid to the extent necessary to give effect to such
Sections 6.1, 6.2, and 6.3, after giving effect to any concurrent payments or
distributions to Administrative Agent in respect of the Secured Obligations.

6.5.Authorization to Administrative Agent.  If, while any Intercompany Debt is
outstanding, any Insolvency Event shall occur and be continuing with respect to
any Grantor or

16


--------------------------------------------------------------------------------


its property:  (i) Administrative Agent hereby is irrevocably authorized and
empowered (in the name of each other Grantor or otherwise), but shall have no
obligation, to demand, sue for, collect, and receive every payment or
distribution in respect of the Intercompany Debt and give acquittance therefor
and to file claims and proofs of claim and take such other action (including
voting the Intercompany Debt) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of Administrative
Agent; and (ii) each other Grantor shall promptly take such action as
Administrative Agent may request (a) to collect the Intercompany Debt for the
account of the Lender Group and to file appropriate claims or proofs of claim in
respect of the Intercompany Debt, (b) to execute and deliver to Administrative
Agent such powers of attorney, assignments, and other instruments as it may
request to enable it to enforce any and all claims with respect to the
Intercompany Debt, and (c) to collect and receive any and all payment on account
of Intercompany Debt.


SECTION 7.  REMEDIAL PROVISIONS

7.1.Certain Matters Relating to Receivables.  (a)  At any time after the
occurrence and during the continuance of a Default or an Event of Default, the
Administrative Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test
verifications.  At any time and from time to time upon the Administrative
Agent’s request and at the expense of the relevant Grantor, such Grantor shall
furnish to the Administrative Agent internally prepared reports showing
reconciliations, aging, test verifications of, and trial balances for, the
Receivables and any other information required by the Credit Agreement.


(B)           THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT
SUCH GRANTOR’S RECEIVABLES, SUBJECT TO THE ADMINISTRATIVE AGENT’S DIRECTION AND
CONTROL, AND THE ADMINISTRATIVE AGENT MAY CURTAIL OR TERMINATE SAID AUTHORITY AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.  IF REQUIRED BY THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF
RECEIVABLES, WHEN COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY
EVENT, WITHIN FIVE BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM
RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT IF REQUIRED,
IN A COLLATERAL ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SECURED PARTIES ONLY AS PROVIDED IN SECTION 7.5, AND (II) UNTIL
SO TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE SECURED PARTIES,
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR.  EACH SUCH DEPOSIT OF PROCEEDS OF
RECEIVABLES SHALL BE ACCOMPANIED BY A REPORT IDENTIFYING IN REASONABLE DETAIL
THE NATURE AND SOURCE OF THE PAYMENTS INCLUDED IN THE DEPOSIT.


(C)           AT THE ADMINISTRATIVE AGENT’S REQUEST AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, EACH
GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT ALL EXISTING ORIGINAL AND
OTHER DOCUMENTS EVIDENCING, AND RELATING TO, THE AGREEMENTS AND TRANSACTIONS
WHICH GAVE RISE TO THE RECEIVABLES, INCLUDING, WITHOUT LIMITATION, ALL ORIGINAL
ORDERS, INVOICES AND SHIPPING RECEIPTS.

17


--------------------------------------------------------------------------------


7.2.Communications with Obligors; Grantors Remain Liable.  (a)  At any time
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent in its own name or in the name of others may at any time
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.


(B)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES THAT THE RECEIVABLES HAVE BEEN ASSIGNED TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES AND THAT
PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.


(C)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR
SHALL REMAIN LIABLE UNDER EACH OF THE RECEIVABLES TO OBSERVE AND PERFORM ALL THE
CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN
ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE THERETO.  NO SECURED
PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY RECEIVABLE (OR ANY
AGREEMENT GIVING RISE THERETO) BY REASON OF OR ARISING OUT OF THIS AGREEMENT OR
THE RECEIPT BY ANY SECURED PARTY OF ANY PAYMENT RELATING THERETO, NOR SHALL ANY
SECURED PARTY BE OBLIGATED IN ANY MANNER TO PERFORM ANY OF THE OBLIGATIONS OF
ANY GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR ANY AGREEMENT GIVING RISE
THERETO), TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO THE NATURE OR THE
SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY
PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY
ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH
MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR
TIMES.

7.3.Pledged Stock.  (a)  Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 7.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Investment Property; provided, however, that no vote
shall be cast or corporate or other organizational right exercised or other
action taken which, in the Administrative Agent’s reasonable judgment, would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO
THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS OR OTHER PROCEEDS PAID IN
RESPECT OF THE INVESTMENT PROPERTY AND MAKE APPLICATION THEREOF TO THE SECURED
OBLIGATIONS IN THE ORDER SET FORTH IN SECTION 7.5, AND (II) ANY OR ALL OF THE
INVESTMENT PROPERTY SHALL BE REGISTERED IN THE NAME OF THE ADMINISTRATIVE AGENT
OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR ITS NOMINEE MAY THEREAFTER
EXERCISE (1) ALL VOTING, CORPORATE AND OTHER RIGHTS PERTAINING TO SUCH
INVESTMENT PROPERTY AT ANY MEETING OF SHAREHOLDERS OF THE RELEVANT ISSUER OR
ISSUERS OR OTHERWISE AND (2) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE AND
SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH
INVESTMENT PROPERTY AS IF IT WERE THE

18


--------------------------------------------------------------------------------



ABSOLUTE OWNER THEREOF (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO EXCHANGE AT
ITS DISCRETION ANY AND ALL OF THE INVESTMENT PROPERTY UPON THE MERGER,
CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN
THE CORPORATE STRUCTURE OF ANY ISSUER, OR UPON THE EXERCISE BY ANY GRANTOR OR
THE ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO SUCH
INVESTMENT PROPERTY, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND
DELIVER ANY AND ALL OF THE INVESTMENT PROPERTY WITH ANY COMMITTEE, DEPOSITARY,
TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND
CONDITIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO ANY GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.


(C)           EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF ANY
INVESTMENT PROPERTY PLEDGED BY SUCH GRANTOR HEREUNDER TO (I) COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT (1)
STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (2) IS
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT EACH ISSUER
SHALL BE FULLY PROTECTED IN SO COMPLYING, AND (II) UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS WITH RESPECT TO THE
INVESTMENT PROPERTY DIRECTLY TO THE ADMINISTRATIVE AGENT.

7.4.Proceeds to be Turned Over to the Administrative Agent.  In addition to the
rights of the Secured Parties specified in Section 7.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required).  All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control.  All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Secured Obligations
and shall not constitute payment thereof until applied as provided in Section
7.5.

7.5.Application of Proceeds.  At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Secured Obligations in
accordance with the provisions of Section 4.8(b) of the Credit Agreement.

7.6.Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC or any other applicable law.  Without limiting the
generality of the foregoing, to the extent permitted by applicable law, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any

19


--------------------------------------------------------------------------------


kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 7.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Secured Parties hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Secured Obligations, in accordance with Section 7.5,
may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor.  To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Secured Party arising out of the exercise by
them of any rights hereunder.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

7.7.Private Sales.  Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  Each Grantor
agrees to use its best efforts to do or cause to be done all such other acts as
may be necessary to make such sale or sales of all or any portion of the Pledged
Stock pursuant to this Section 7.7 valid and binding and in compliance with any
and all other applicable Requirements of Law; it being understood that no
Grantor shall be required to cause any Issuer to become a reporting company or
to register any such securities for public sale under the Securities Act or
under any applicable state securities laws.

7.8.Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and

20


--------------------------------------------------------------------------------


the fees and disbursements of any attorneys employed by any Secured Party to
collect such deficiency.


SECTION 8.  THE ADMINISTRATIVE AGENT

8.1.Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a)  Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary to accomplish the purposes of this Agreement to the
extent permitted by applicable law, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(I)            IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY RECEIVABLE OR WITH
RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR
PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE
ADMINISTRATIVE AGENT FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE
UNDER ANY RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL WHENEVER PAYABLE;

(II)           IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER,
AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE SECURED PARTIES’
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL
INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY;

(III)          PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY INSURANCE CALLED
FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS
THEREFOR AND THE COSTS THEREOF;

(IV)          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 7.6
OR 7.7, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL; AND

(V)           (1)  DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL
DIRECT; (2) ASK OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR,
ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN
RESPECT OF OR ARISING OUT OF ANY COLLATERAL; (3) SIGN AND INDORSE ANY INVOICES,
FREIGHT OR EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS
AGAINST DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN
CONNECTION WITH ANY OF THE COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS,
ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO

21


--------------------------------------------------------------------------------


COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT
AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR
ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE
SUCH DISCHARGES OR RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE;
(7) SUBJECT TO ANY EXISTING LICENSES OR RESERVED RIGHTS, ASSIGN ANY COPYRIGHT,
PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE BUSINESS TO WHICH ANY SUCH
COPYRIGHT, PATENT OR TRADEMARK PERTAINS), THROUGHOUT THE WORLD FOR SUCH TERM OR
TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE ADMINISTRATIVE AGENT SHALL
IN ITS SOLE DISCRETION DETERMINE; AND (8) GENERALLY, SELL, TRANSFER, PLEDGE AND
MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL
AS FULLY AND COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE ABSOLUTE
OWNER THEREOF FOR ALL PURPOSES, AND DO, AT THE ADMINISTRATIVE AGENT’S OPTION AND
SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS AND THINGS
WHICH THE ADMINISTRATIVE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE
UPON THE COLLATERAL AND THE SECURED PARTIES’ SECURITY INTERESTS THEREIN AND TO
EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH
GRANTOR MIGHT DO.

Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing.


(B)           IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT
WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.


(C)           THE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION
WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 8.1, TOGETHER WITH INTEREST
THEREON AT A RATE PER ANNUM EQUAL TO THE RATE PER ANNUM AT WHICH INTEREST WOULD
THEN BE PAYABLE ON PAST DUE BASE RATE LOANS UNDER THE CREDIT AGREEMENT, FROM THE
DATE OF PAYMENT BY THE ADMINISTRATIVE AGENT TO THE DATE REIMBURSED BY THE
RELEVANT GRANTOR, SHALL BE PAYABLE BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT
ON DEMAND.


(D)           EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS, AUTHORIZATIONS
AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.

8.2.Duty of Administrative Agent.  The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  No Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured

22


--------------------------------------------------------------------------------


Party to exercise any such powers.  The Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

8.3.Financing Statements.  Pursuant to Section 9-509 of the New York UCC and any
other applicable law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent and such Grantor
reasonably determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement.  Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property”
in any such financing statements.  Each Grantor hereby ratifies and authorizes
the filing by the Administrative Agent of any financing statement with respect
to the Collateral made prior to the date hereof.

8.4.Authority of Administrative Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.


SECTION 9.  REAFFIRMATION

9.1.Reaffirmation and Consent.  Borrower and Guarantors hereby (a) represents
and warrants to Administrative Agent and the Lenders that the execution,
delivery, and performance of this Agreement are within its corporate powers,
have been duly authorized by all necessary corporate action, and are not in
contravention of any law, rule, or regulation, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or governmental authority,
or of the terms of its charter, bylaws, or other governing documents, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the amendment and restatement of the
Original Credit Agreement by the Credit Agreement; (c) acknowledges and agrees
that (i) its obligations owing to Administrative Agent and the Lenders, and (ii)
the prior grant or grants (if any) of security interests in favor of
Administrative Agent in its properties and assets, in each case under each “Loan
Document”, as such term is defined in the Original Credit Agreement, exclusive
of the Intercreditor Agreement (such Loan Documents, as so defined, are
hereinafter referred to collectively as the “Original Loan Documents”) and each
Loan Document to which it is a party are hereby deemed to be in respect of the
obligations of Borrower and Guarantors under the Credit Agreement and the other
Loan Documents; (d) reaffirms (i) all of its obligations owing to Administrative
Agent and the Lenders, and (ii) all prior grants (if any) of security interests
in favor of Administrative Agent

23


--------------------------------------------------------------------------------


under each Original Loan Document and each Loan Document; and (e) agrees that,
except as expressly amended hereby or as amended by the other Loan Documents
dated as of the date hereof, or, in the case of the Intercreditor Agreement and
Subordination Agreement (as each such term is defined in the Original Credit
Agreement), terminated, each of the Original Loan Documents to which it is a
party is and shall remain in full force and effect.  Borrower and each Guarantor
hereby acknowledges that (1) the Credit Agreement and the other Loan Documents
do not extinguish the obligations for the payment of money outstanding under the
Original Credit Agreement or discharge or release the obligations or the liens
or priority of any mortgage, pledge, security agreement or any other security
therefor, except to the extent amended prior to the date hereof, (2) nothing
contained in any Loan Document shall be construed as a substitution or novation
of the obligations outstanding under the Original Credit Agreement, the other
Original Loan Documents or instruments securing the same, which shall remain in
full force and effect, except as modified hereby or by instruments executed
concurrently herewith and (3) nothing expressed or implied in the Credit
Agreement or any other Loan Document shall be construed as a release or other
discharge of Borrower or any Guarantor from any of its obligations or
liabilities under the Original Credit Agreement or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
executed in connection therewith, except to the extent amended prior to the date
hereof.  Although Borrower and Guarantors have been informed of the matters set
forth herein and has acknowledged and agreed to same, it understands that
Administrative Agent and the Lenders shall have no obligation to inform it of
such matters in the future or to seek its acknowledgement or agreement to future
amendments or modifications, and nothing herein shall create such a duty.


SECTION 10.  MISCELLANEOUS

10.1.Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.1 of the Credit Agreement; provided, that no such waiver
amendment, supplement or modification shall require the consent of any Bank
Product Provider except as expressly provided in Section 11.1 of the Credit
Agreement.

10.2.Notices.  All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or to such other address for notice,
request or demand which a Grantor may designate by written notice to the
Administrative Agent.

10.3.No Waiver by Course of Conduct; Cumulative Remedies.  No Secured Party
shall by any act (except by a written instrument pursuant to Section 9.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or any such Lender would
otherwise

24


--------------------------------------------------------------------------------


have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

10.4.Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees to pay,
or reimburse each Secured Party for all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to each Secured Party.


(B)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE SECURED PARTIES
HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY
DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE
PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN
CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(C)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE SECURED PARTIES
HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT TO THE EXTENT THE BORROWER
WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 11.5 OF THE CREDIT AGREEMENT.


(D)           THE AGREEMENTS IN THIS SECTION SHALL SURVIVE REPAYMENT OF THE
SECURED OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS.

10.5.Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

10.6.Set-Off.  Each Grantor hereby irrevocably authorizes the Administrative
Agent and each Secured Party at any time after the occurrence of and during the
continuance of a Default or an Event of Default under Section 9(a) of the Credit
Agreement, without prior notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor to the extent permitted by
applicable law, to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Secured Party to or for the credit or the account of such
Grantor, or any part thereof in such amounts as such Agent or such Secured Party
may elect, against and on account of the obligations and liabilities of such
Grantor to such Agent or such Secured Party hereunder and claims of every nature
and description of such Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement or any other
Loan Document, as such Agent or such Secured Party may elect, whether or not any
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  The Administrative Agent
and each Secured Party shall notify such Grantor promptly of any such set-off
and the application made by the Administrative Agent or such Secured Party of
the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-

25


--------------------------------------------------------------------------------


off and application.  The rights of the Administrative Agent and each Secured
Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

10.7.Further Assurances.  The parties agree to do such further acts and to
execute and deliver such additional agreements and documents as Administrative
Agent may reasonably request to consummate, evidence, or confirm the agreements
contained herein in the manner contemplated hereby.

10.8.Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

10.9.Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10.Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

10.11.Integration.  This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

10.12.GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.13.Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably and
unconditionally:


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN THE CITY OR COUNTY OF NEW YORK, THE COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR

26


--------------------------------------------------------------------------------



PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS REFERRED TO IN SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO;


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

10.14.Acknowledgments.  Each Grantor hereby acknowledges that:


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;


(B)           NO SECURED PARTY HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO
ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE GRANTORS, ON THE ONE
HAND, AND THE SECURED PARTIES, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
SECURED PARTIES OR AMONG THE GRANTORS AND THE SECURED PARTIES.

10.15.Additional Grantors.  Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 7.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

10.16.Releases.  (a)  At such time as the Loans, the Reimbursement Obligations
and the other Secured Obligations under the Loan Documents (other than Secured
Obligations under or in respect of Bank Product Agreements and unasserted
contingent indemnification obligations) shall have been paid in full, the
Commitments under the Facilities have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

27


--------------------------------------------------------------------------------



(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
THEN THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH GRANTOR,
SHALL EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER DOCUMENTS
REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON
SUCH COLLATERAL.  AT THE REQUEST AND SOLE EXPENSE OF THE BORROWER, A SUBSIDIARY
GUARANTOR SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER IN THE EVENT THAT ALL
THE CAPITAL STOCK OF SUCH SUBSIDIARY GUARANTOR SHALL BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT;
PROVIDED THAT THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND
THE ADMINISTRATIVE AGENT, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF THE
PROPOSED RELEASE, A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE RELEVANT
SUBSIDIARY GUARANTOR AND THE TERMS OF THE SALE OR OTHER DISPOSITION IN
REASONABLE DETAIL, INCLUDING THE PRICE THEREOF AND ANY EXPENSES IN CONNECTION
THEREWITH, TOGETHER WITH A CERTIFICATION BY THE BORROWER STATING THAT SUCH
TRANSACTION IS IN COMPLIANCE WITH THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

10.17.WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.18.Bank Product Providers. By accepting the applicable benefits of the Loan
Documents, each Bank Product Provider shall be deemed to have agreed to, and be
bound by, all of the applicable provisions thereof.

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

EINSTEIN NOAH RESTAURANT GROUP, INC.
(formerly known as NEW WORLD
RESTAURANT GROUP, INC.)

 

 

 

 

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

 

Name: Paul J.B. Murphy, III

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

MANHATTAN BAGEL COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

 

Name: Paul J.B. Murphy, III

 

 

Title: President

 

 

 

 

 

 

 

CHESAPEAKE BAGEL FRANCHISE CORP.

 

 

 

 

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

 

Name: Paul J.B. Murphy, III

 

 

Title: President

 

 

 

 

 

 

 

EINSTEIN AND NOAH CORP.

 

 

 

 

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

 

Name: Paul J.B. Murphy, III

 

 

Title: President

 

 

 

 

 

 

 

EINSTEIN/NOAH BAGEL PARTNERS, INC.

 

 

 

 

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

 

Name: Paul J.B. Murphy, III

 

 

Title: President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]


--------------------------------------------------------------------------------


 

I. & J. BAGEL, INC.

 

 

 

 

 

By:

/s/ Paul J.B. Murphy, III

 

 

 

Name: Paul J.B. Murphy, III

 

 

Title: President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]


--------------------------------------------------------------------------------